Citation Nr: 0505329	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from December 1955 to July 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for schizophrenia.  In June 
2003, the veteran testified at a hearing at the RO.  In July 
2004, he testified at a Travel Board hearing before the 
undersigned member of the Board.


FINDING OF FACT

In an October 1981 decision, the RO denied service connection 
for schizophrenia.  Evidence received since that time is 
cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia, and the 
October 1981 RO decision remains final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1955 to July 1958.  His service medical records are negative 
for any indication of a psychiatric disorder at the time of 
his entry into active service.  An evaluation performed in 
May 1958 indicated that he had been depressed over a three 
month period, and had been AWOL for a period of 36 days 
during a period of schooling.  Following mental examination, 
he was diagnosed with simple type chronic schizophrenic 
reaction, moderate in degree and manifested by loose 
associations, flattened affect, and autism.  This was noted 
as having existed prior to service and as likely having begun 
in adolescence.  It was stated that the condition was not 
aggravated by military service.  Separation from service on 
this basis was recommended, and such was accomplished in July 
1958.

In August 1981, the veteran was given a VA psychiatric 
examination.  He said he was not currently on medication, and 
was not being seen by a physician on a regular basis.  He was 
currently working as a cash register repairman.  He reported 
personality clashes with people at work, and said he 
experienced a constant ringing in his ears.  He was currently 
married, and said that he did not socialize much but enjoyed 
fishing and going to Masonic meetings.  On mental 
examination, his speech was relevant and coherent and he said 
that he slept well.  There were no mood swings, and no 
psychotic thinking was elicited.  No homicidal or suicidal 
ideation was present.  He expressed feelings of 
disappointment that he hadn't done as well as he thought he 
should have.  He was oriented with good memory for recent and 
remote events.  He had good concentration and a good fund of 
general information.  His sensorium was intact.  Varying 
amounts of situational anxiety were noted.  The examiner's 
diagnosis was anxiety reaction.

In October 1981, the RO denied the veteran's claim for 
service connection for schizophrenia.

In a private ears, nose, and throat examination given in 
March 2001, it was noted that the veteran had schizophrenic 
reaction, simple type, chronic and moderate while he was in 
military service.  He denied any knowledge or understanding 
of this to the examiner, and said that he had not had any 
psychiatric problems during his entire life.

In April 2001, the veteran was given a private psychological 
evaluation.  It was noted that he had communication barriers, 
which included nearsightedness, farsightedness, and bilateral 
hearing impairment.  He was motivated, cooperative, and 
attentive.  A past history of tinnitus and schizophrenia were 
noted.  It was indicated that he had a hard time 
understanding some of the questions due to a thought 
disorder.  On mental status examination, he was oriented with 
euthymic mood.  Energy level was decreased and affect was 
blunted.  His thought content was circumstantial and showed 
ideas of guilt.  There was moderate impairment in reality 
testing.  Delusions of persecution were displayed, and ideas 
of paranoid ideation, persecution, and conspiracy were noted.  
Auditory hallucinations were also reported.  Attention span 
and concentration were impaired.  Judgment and insight were 
poor.  Abstraction was overly concrete.  Intellect was 
average, and memory was impaired for remote events.  Impulse 
control was fair, and self-esteem was poor.  He admitted to 
suicidal ideation, but said he would not kill himself and 
gave several reasons for living.  He reported varying 
appetite, and said he experienced difficulty with falling 
asleep, early morning awakening, and nightmares.  It was 
indicated that he had been married five times, with his 
current marriage having lasted 13 years.  He was presently 
retired after working as a shift foreman for five years.  The 
examiner's diagnostic impression was paranoid type 
schizophrenia.  He was given a Global Assessment of 
Functioning (GAF) score of 35.  The examiner noted that he 
had a poor support system, low self-esteem, poor judgment, 
poor insight, and thinking difficulties.  The examiner opined 
that he was permanently and totally disabled, and his thought 
processes showed paranoid type schizophrenia.

VA outpatient treatment records from 2000 to 2002 show 
notations of a history of paranoid schizophrenia.  In July 
2002 he reported experiencing depression, but denied suicidal 
and homicidal ideations.  He indicated that he was having 
marital and relationship problems.  It was noted that he had 
angry outbursts towards his wife, and was anxious in mood 
with a restricted affect.  His thought process was 
overinclusive, and some vague paranoia was noted.  He was 
alert and oriented, but had decreased concentration.  The 
impression was schizoid personality disorder.  In August 2002 
he reported difficulty with his wife and a need for help in 
dealing with anger in order to improve his interpersonal 
relationships.  

In June 2002, the veteran filed his current application to 
reopen his claim for service connection for schizophrenia.
In August 2002, the RO denied the veteran's application to 
reopen his claim for service connection for schizophrenia.

In June 2003, the veteran testified at a hearing before the 
RO.  He stated that at the time of his discharge from 
service, he did not understand that he was being discharged 
for a pre-existing mental disorder.  He said that he was not 
treated for a mental disorder prior to entering into service, 
and was financially unable to report for a VA examination 
scheduled in 1959.  He indicated that he did not seek 
treatment for a mental disorder until many years after his 
discharge from service.  He stated that he had gone through 
many marriages and many jobs, and had trouble with anger 
outbursts.  

In July 2004, the veteran testified before the undersigned 
member of the Board.  He said that he had a normal childhood 
and had no psychiatric problems prior to entering military 
service.  He stated that during service he began having 
problems hearing, and went AWOL once for over a month.  He 
reported that after returning from being AWOL, he was locked 
in a room for approximately one month.  He said he was later 
discharged from service, but wasn't told what his diagnosis 
was.  He indicated that he requested an evaluation after 
leaving service, but didn't have the money to report to the 
evaluation.  He said that his first evaluation after service 
was in 1981, and he was first diagnosed with paranoid 
schizophrenia after service in 2001.  He reported that he had 
been treated for schizophrenia within the previous couple of 
months.  He said that he had no psychiatric problems of any 
kind prior to being discharged in 1958.  He indicated that he 
had been married five times, and was not currently working.  

II.  Analysis

A.  VCAA
 
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in July 2002 and in the July 2003 statement of the 
case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.
The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA medical examination is not warranted under the 
circumstances of the case, and service, VA, and private 
medical records have been associated with the claims file.  
The appellant provided testimony at a hearing before the RO 
in June 2003 and also before the undersigned member of the 
Board in July 2004.  He has been advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

B.  New and material evidence for service connection for 
schizophrenia

An October 1981 RO decision denied service connection for 
schizophrenia.  Such decision, in the absence of an appeal, 
is now considered final, with the exception that the claim 
may be reopened if new and material evidence has been 
submitted since then, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991). 

In June 2002, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R.  § 3.156(a) (2003).

At the time of the RO's 1981 decision, evidence of record 
included the veteran's service medical records and a 1981 VA 
examination.  These records showed that the veteran was 
discharged from military service due to a diagnosis of simple 
type schizophrenic reaction, which was determined to have 
pre-existed service and was not aggravated by service.  The 
1981 VA examination provided a diagnosis of anxiety reaction.  
Because there was no evidence of anxiety reaction during 
service and schizophrenia was found to have pre-existed 
service and was not aggravated therein, the claim for service 
connection for schizophrenia was denied.

Evidence received since the RO's 1981 decision consists of VA 
outpatient treatment records, private medical evaluations, 
and testimony presented at two hearings.  The VA outpatient 
treatment records show a history of paranoid schizophrenia 
with a July 2002 impression of schizoid personality disorder, 
and the private medical evaluations contain an April 2001 
diagnosis of paranoid type schizophrenia.  As the existence 
of schizophrenia was a previously known fact, such medical 
records are cumulative and not new.  Moreover, the additional 
medical records do not link current schizophrenia with 
service or establish that schizophrenia was aggravated during 
service, and therefore such records are not material 
evidence, as they do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Since the RO's 1981 decision, the veteran has again asserted 
in hearings before the RO and the Board that he has 
schizophrenia, which is attributable to service; however, 
this assertion was previously considered and is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, the veteran has no competence to give 
a medical opinion on diagnosis or etiology of a condition, 
and his statements on such are not material evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board concludes that new and material evidence has not 
been submitted since the 1981 RO decision.  Thus the claim 
for service connection for schizophrenia is not reopened.  
The Board notes that in his July 2004 hearing testimony, the 
veteran indicated that he had recently received VA outpatient 
treatment for schizophrenia.  However, such evidence is not 
presently before the Board, and on the evidence of record 
before the Board the claim must be denied as new and material 
evidence has not been submitted.  The veteran is reminded 
that if he should obtain additional evidence regarding his 
claim, he may always file an application to reopen the claim 
for service connection.  However, until such time, the 1981 
RO decision remains final.
  

ORDER

The application to reopen a claim for service connection for 
schizophrenia is denied.



	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


